Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/28/2022 has been entered.

Response to Amendment
Applicants' amendment of the claims, filed on 03/28/2022, in response to appeal decision, mailed on 01/27/2022, by amending claims 1 and 4; canceling claims 3, 5-9, 14-16; and adding new claims 17-23, is acknowledged and will be addressed below.

Election/Restrictions
Claims 10-13 have been canceled without prejudice, there being no allowable generic or linking claim. 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 4 and 17-23 are rejected under 35 U.S.C. 103 as being unpatentable over Applicants’ admitted prior art (hereafter AAPA) in view of Paseuth et al. (US 20150345012, hereafter ‘012), Lee (US 20040255858, hereafter ‘858), Cook et al. (US 20030049372, hereafter ‘372) and Miller (US 4499853, hereafter ‘853).
Regarding to Claim 1, AAPA teaches:
The conventionally known vertical-vacuum chemical vapor deposition apparatus (Figs. 1-2, [0004], the claimed “A chemical vapor deposition apparatus”);
Reaction chamber 6 ([0006]), and stacking trays, on which the cutting tool bodies are placed, in the reaction chamber; and rotating the gas supply tube extended in the vertical direction ([0017]), and The rotary gas introduction part 12, which is driven to rotate by the rotary drive device 2, and the rotating gas supply tube 5 ([0010], note Fig. 1 shows the tube 5 passes through a center of each tray through a hole, see also the prior arts cited in the AAPA, further, rotation means the tube has a rotation speed, the claimed “comprising: a reaction chamber housing a plurality of trays stacked in a vertical direction, each of the trays having a central through hole; a gas supply tube that penetrates through the central through hole and is configured to rotate about an axis thereof; and a rotary drive device that is fixed to an end of the gas supply tube and configured to provide a rotational movement to the gas supply tube, wherein the gas supply tube is configured to rotate at a revolution speed of”);
Fig. 1 shows gas supply tube5, thus, inside the gas supply tube 5 intrinsically has a gas flowing section which extends along with the rotation axis. Further, even if the gas supply tube of AAPA does not explicitly show a gas ejection port, suppling a gas into the reaction chamber intrinsically requires a gas ejection port on the wall of the rotating gas supply tube 5 in a circumferential direction of the tube and along the axis direction with an interval, see also the prior arts cited in the AAPA (therefore, it clearly teaches at least the claimed “an inside of the gas supply tube, a first gas flowing section, which extend in a direction of the axis over an entire length of the gas supply tube” and “the gas supply tube has a plurality of pairs of gas ejection ports formed on an outer wall thereof” and “the plurality of the pairs are aligned in the direction of the axis with a vertical interval”).

AAPA does not explicitly teach the other limitations (BOLD and ITALIC letter) of:
Claim 1: (1A) wherein the gas supply tube is configured to rotate at a revolution speed of 10 revolutions/minute or more and 60 revolutions/minute or less,
(1B) an inside of the gas supply tube is physically divided by an inner wall into a first gas flowing section and a second gas flowing section, both of which extend in a direction of the axis over an entire length of the gas supply tube,
(1C) each of the pairs intersects a plane having a normal line with respect to the axis and constitutes a first gas ejection port and a second gas ejection port that are aligned horizontally, the first gas ejection port connects to the first gas flowing section, the second gas ejection port connects to the second gas flowing section, 
(1D) a horizontal distance between the first gas ejection port and the second gas ejection port is 2 mm to 30 mm and shorter than the vertical interval, 
(1E) and an angle between a line connecting a center of the gas supply tube and the first gas ejection port and a line connecting the center of the gas supply tube and the second gas ejection port is 60° or less in each of the plurality of pairs in a horizontal cross section of the gas supply tube.

‘012 is analogous art in the field of CVD (abstract). ‘012 teaches the thicknesses of the first unit layer and the second unit layer can be controlled by a film-forming time. The layer cycle and the number of layers can be controlled by a rotating speed of feed pipe 6 ([0070], therefore, the rotation speed is an adjustable parameter to control the film forming, in other words, the rotation speed of the feed pipe is a result effective parameter to control the film forming).

Consequently, even if AAPA does not explicitly teach the rotation speed as claimed, before the effective filling date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have configured the rotary drive device of AAPA, which is a motor, to generate the speed as claimed (thus the combination reads into the limitations of 1A), for the purpose of controlling film formation, and/or since it has been held that discovering an optimum range of a result effective variable involves only routine skill in the art, see MPEP 2144.05.
Furthermore, in a vertical CVD apparatus related arts, use of a motor generating variable speeds in a wide range is commonly well-known feature, for instance, see US 20010050054, hereafter ‘054, [0056] teaching “Using conventional technology, during formation of a film, the rate of rotation of the boat 200 is relatively slow at 1-9 RPM. However, it is preferable to increase the rate of rotation of the boat 200 to 1-70 RPM in the present invention”, therefore, the motor of ‘054 can generate a rotational speed up to 70 RPM and the speed can be in a slower speed range to a faster speed rage.
Consequently, when the motor of ‘054 is adopted to AAPA, AAPA is clearly capable of generating the claimed speed. MPEP clearly guides selection of something based on its known suitability for its intended use has been held to support a prima facie case of obviousness, see MPEP 2144.07.

‘858 is analogous art in the field of deposition apparatus (abstract). ‘858 teaches The gas supplied to the through hole 3, 4 and 5 may be diffused into a space surrounded by the driving shaft 1, the housing 2 and the magnetic seal pair 10, 11 and 12, and transferred to the gas supply path 30, 40 and 50 (Fig. 2, [0029], note each of the gas supply paths 30-50 is formed by dividing the inside of the shaft through the wall portion of the shaft 1, thus the wall portion is a partition configured such that the first gas and the second gas are separately introduced into each of designated gas supply paths).

‘372 is analogous art in the field of deposition reactor (title). ‘372 teaches multi-plenum injector that may be used instead of the single plenum injector 91 so that reactant gases are not pre-mixed upstream of the injection plate 92, but instead mix after injection into the chamber 68 on the low pressure side 93 of the gas injection plate 92… only two plenums 95 and 99 are shown in FIG. 6(b), separated by a wall 103. Inlet tubes 105 and 107 are used to supply assigned gas to the plenums 95 and 99, respectively. Each plenum has its own separate set of injection ports i.e. holes or slots, 111 and 113 for plenums 95 and 99, respectively (Fig. 6b, [0078], note the wall is a partition provided in an inside of a gas supply tube and configured such that first and second gases are separately introduced into first and second gas plenums, respectively, and the partition traverses the gas supply tube longitudinally and in the diametrical direction in such a way that the partition includes the central axis of the gas supply tube and bisects the inside of the gas supply tube, and a gas ejection port from the first plenum and a gas ejection port from the second plenum form a pair in a horizontal plane having a normal line corresponding to the central axis).

Before the effective filling date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have divided inside of the gas introduction part 12 and the gas supply tube 5 of AAPA, such that it has two separate gas supply plenums by a partition wall and then each of the gas supply plenums is coupled to each gas inlet 8 of AAPA (thus the combination reads into the limitations of 1B-1C), for the purpose of mixing the two gases after injection into the reaction chamber, thus avoiding particulate generating gas phase reactions.

As discussed in the teaching of limitations 1B-1C above, the modified gas supply tube 5 of AAPA has the first gas ejection port and the second gas ejection port in a horizontal plane, therefore, there intrinsically exist a horizontal distance between the first gas ejection port and the second gas and also an angle between a line connecting a center of the gas supply tube and the first gas ejection port and a line connecting the center of the gas supply tube and the second gas ejection port in the horizontal plane, in other words, the cited references teaches all the limitations of 1D-1E, except the “2 mm to 30 mm and shorter than the vertical interval” and “60° or less”.

‘853 is analogous art in the field of CVD reactor (title). ’853 teaches the angle of the respective gas streams exiting from the slots 48 and 50 depends upon the relative position of the slots to the wafer surface and to the spacing between each slot (Fig. 2, lines 5-7 of col. 3, note the relative position of the slots to the wafer means an vertical interval and spacing between each slot is a distance), and The overlapping region 59 will of course receive more gaseous material than the regions that are not overlapping (lines 4-6 of col. 5, therefore, the spacing between the slots and the relative position of the slots to the wafer are adjustable parameters, in other words, result effective variables to control gas overlapping region. Further, based on Fig. 2, when the spacing between the slots is adjusted, the angle between a line connecting a center of the gas supply tube and the first slot and a line connecting the center of the gas supply tube and the second slot is also adjusted, therefore, the angle is also a result effective variable to control gas overlapping region).

Before the effective filling date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have varied the position of the gas ports of the gas supply tube of AAPA, as claimed ranges (thus the combination reads into the limitations of 1D-1E), for the purpose of controlling gas overlapping region thus, controlling mixture amount, and/or since it has been held that discovering an optimum range of a result effective variable involves only routine skill in the art in absence of unexpected result, see MPEP 2144.05.

Regarding to Claims 4 and 17-19,
As discussed in the teaching of limitation of 1D-1E of Claim 1 rejection above, an adjustment of the position of the gas ejection ports enables to change the distance and angle between the gas ejection ports, thus, the distance and angle are adjustable parameters, in other words, result effective variables, therefore, before the effective filling date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have varied the position of the gas ports of the gas supply tube of AAPA, to have the claimed ranges, for the purpose of controlling gas overlapping region thus, controlling mixture amount, and/or since it has been held that discovering an optimum range of a result effective variable involves only routine skill in the art in absence of unexpected result, see MPEP 2144.05 (this reads into the claimed “wherein the horizontal distance between the centers of the first and second gas ejection ports is 2 mm to 15 mm” of Claim 4, “wherein the horizontal distance between the first and second gas ejection ports is 3 mm to 8 mm” of Claim 17, “wherein the angle is 40° or less” of Claim 18, and “wherein the angle is 20° or less” of Claim 19).

Regarding to Claims 20-21,
As discussed in the teaching of limitation of 1A of Claim 1 rejection above, the rotary drive device of AAPA, which is a motor, is capable of generating a speed up to at least 60RPM or more, such as 70 RPM, therefore, the claimed speeds are mere different operations of the motor in the combined apparatus, see also MPEP citations below (the claimed “wherein the rotation speed is 20 to 60 revolutions per minute” of Claim 20, and “wherein the rotation speed is 30 to 60 revolutions per minute” of Claim 21).

MPEP citations:
It has been held that claim language that simply specifies an intended use or field of use for the invention generally will not limit the scope of a claim (See MPEP 2106; Walter, 618 F.2d at 769, 205 USPQ at 409). When apparatus is capable of performing such functions, it is considered to meet the claim limitations. Additionally, in apparatus claims, intended use must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim (See MPEP 2111.02, 2115; In re Casey, 152 USPQ 235 (CCPA 1967); In re Otto, 136 USPQ 458,459 (CCPA 1963). When the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent (See MPEP 2112.01; In re Best, 562 F.2d 1252, 1255, 195 USPQ 430,433 (CCPA 1977). It has further been held that expressions relating the apparatus to contents thereof during an intended operation are of no significance in determining patentability of the apparatus claim.  Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969); and the inclusion of material or article worked upon by a structure being claimed does not impart patentability to the claims.  In re Young, 75 F.2d 966, 25 USPQ 69 (CCPA 1935) (as restated in In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963)).  While features of an apparatus may be described either structurally or functionally, claims directed to an apparatus MUST be distinguished from prior art in terms of structure rather than function (See MPEP §2114).

Regarding to Claims 22-23,
Claims 22-23 are the same as the claim 1, except the variable parameters, which are the “20 revolutions/minute or more and 60 revolutions/minute or less”, “2 mm to 15 mm” and “40° or less” of Claim 22 and “30 revolutions/minute or more and 60 revolutions/minute or less”, “3 mm to 8 mm” and “20° or less” of Claim 24. 
Therefore, claims 22-23 are rejected for substantially the same reason as claims 1, 4 or 17-21 rejection above.

Response to Arguments
Applicants’ arguments filed on 03/28/2022 have been fully considered but they are not convincing in light of the new ground of rejection above.
In regards to the 103 rejection of Claim 1, the applicants argue that none of the gas supply paths 30-50 of US '858 "extend in a direction of the axis [of the gas supply tube] over an entire length of the gas supply tube, see the 2nd paragraph of page 11.
This argument is found not persuasive.
The examiner maintains Fig. 2 of ‘858 clearly teaches gas supply paths 30-50 extend in a direction of the axis [of the gas supply tube] over an entire length of the gas supply tube. The protrude portion having the ports 31, 41, 51 of the paths 30-50 into the chamber 7 is a gas supply tube. The protrude portion clearly shows “extend in a direction of the axis of the gas supply tube over an entire length of the gas supply tube”.
Further, this feature is also clearly taught by Fig. 6b of ‘372.

The applicants further argue that each of the ejections ports (through holes) 3-5 is formed in a vertically different position. Namely, none of the ejections ports 3-5 "intersects a plane having a normal line with respect to the axis and constitutes a first gas ejection port and a second gas ejection port that are aligned horizontally, see the last paragraph of page 11.
This argument is found not persuasive.
First, the applicants do not correctly read the rejection. The through holes 3-5 are not gas ejection ports, they are gas inlet, same as the gas inlet 8 of Fig. 2 of AAPA. They must be in vertically different positions.
Second, gas ejection ports in a horizontally plane is taught by Fig. 6b of ‘372.
Third, even Fig. 2 of ‘858 also teach the gas ejection ports in a horizontal plane, because the end ports 31, 41, 51 of the paths 30-50 are in the same a horizontal plane.

The applicants further argue that one skilled in the art would not consider the plenums 95 and 99 of US '372 as a "tube" even under the broadest reasonable interpretation, see the last paragraph of page 12.
This argument is found not persuasive.
The examiner maintains one skilled in the art would clearly consider the plenums 95 and 99 of US '372 as a "tube".
A meaning of “tube” includes any of various usually cylindrical structures or devices: such as a: a hollow elongated cylinder, one to convey fluids, see Merriam Webster dictionary. 

The applicants further argue that as shown in FIG. 6(a) above, the plenum(s) 90 is placed outside the reaction chamber 68 (Note: FIG. 6(a) is an embodiment where a single plenum is used) and is not configured to "rotate about an axis thereof' (amended claim 1). Thus, the plenum of US'858 is not even analogous to the gas supply tube 5 of AAPA in terms of structure and function. Accordingly, one skilled in the art who reviewed AAPA and US '372 would NOT be motivated to introduce the wall 103 of US '372 into the alleged gas supply tube 5 of AAPA, because the plenums 95, 99 and the gas supply tube 5 are two completely different components in structure and function, see the 1st paragraph of page 13.
This argument is found not persuasive.
The examiner maintains the plenums 95, 99 and the gas supply tube 5 are NOT two completely different components in structure and function.
First, as explained in above, the plenum of US'858 is a gas supply tube.
Second, the argument that “the plenum(s) 90 is placed outside the reaction chamber 68” is not the reason to support that the plenum of US'858 is not a gas supply tube.
Third, emphasized again, the argument is attacking the cited references individually. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). All of the features of the secondary reference need not be bodily incorporated into the primary reference and the skilled artisan is not compelled to blindly follow the teaching of one prior art reference over the other without the exercise of independent judgment. See Lear Siegler, Inc. v. Aeroquip Corp., 733 F.2d 881. 889 (Fed. Cir. 1984). As discussed in the rejection above, AAPA teaches the gas supply tube and does not teach the inner wall dividing the inside of the gas supply tube. ‘372 clearly teaches the inner wall dividing the inside of the gas supply tube. Therefore, the teaching of ‘372 is sufficient to compensate the deficiency of AAPA.
Fourth, the appeal board affirmed the divided gas supply tube is taught by the cited references.

The applicants further argue that the rotatable carrier 66 of US '372 (see FIG. 6(a)) may be analogous to the gas supply tube since a gas is fed into it and it is configured to rotate. However, US '372 does not disclose any teaching that would motivate one skilled in the art to divide the interior of the rotatable carrier 66 into two gas flow sections that "extend in a direction of the axis over an entire length of the gas supply tube", see the 2nd paragraph of page 13.
This argument is found not persuasive.
Emphasized again, the gas supply tube is taught by AAPA, inner wall inside the gas supply tube is taught by ‘372, therefore, no need to consider the “analogous to the gas supply tube” from the carrier 66. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AIDEN Y LEE whose telephone number is (571)270-1440.  The examiner can normally be reached on M-F: 9am-5pm PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on 571-272-5166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AIDEN LEE/           Primary Examiner, Art Unit 1718